Citation Nr: 0216988	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  99-04 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to 
February 1970.  

This matter arises from a December 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied the benefit sought.  
The veteran filed a timely appeal, and the case was referred 
to the Board of Veterans' Appeals (Board) for review.  Upon 
review of the evidence contained in the veteran's claims 
file, the Board determined that additional development was 
necessary, and conducted such development pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  The 
requested development has been completed, and the Board will 
proceed with the adjudication of the veteran's claim at this 
time.  

As a preliminary matter, the Board notes that the veteran 
appears to have submitted a claim for entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  Such issue has not 
been prepared for appellate review, however.  Accordingly, 
it is referred back to the RO for any necessary development.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable resolution of the issue on appeal.  

2.  The veteran's PTSD is objectively shown to involve 
symptomatology consistent with occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as:  suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for assignment of a 70 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-
1.14, 4.130, Diagnostic Code 9411 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that the severity of his 
service-connected PTSD is greater than reflected by the 
currently assigned 50 percent evaluation.  Accordingly, he 
seeks assignment of an evaluation in excess of 50 percent 
for that disability.  In such cases, VA has an obligation to 
assist the veteran in developing evidence to substantiate 
his claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002).  This assistance specifically includes 
obtaining all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  Id.  The ultimate responsibility for 
furnishing evidence, however, rests with the claimant.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to 
inform the claimant and the claimant's representative which 
evidence is to be provided by the claimant, and which 
evidence, if any, VA will attempt to obtain for the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring the VA to notify the veteran of what 
evidence he was required to provide and what evidence the VA 
would attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled 
with respect to the issues addressed here.  The Board finds 
that although the RO did not have the benefit of the 
explicit provisions of the VCAA when the case was first 
adjudicated, the veteran has nevertheless been provided with 
adequate notice of the evidence needed to substantiate his 
claim for entitlement to an initial rating in excess of 50 
percent for PTSD.  The veteran has also been provided with 
notice of what evidence the VA would obtain, and the 
evidence he was to provide.  In that regard, the Board 
concludes that the discussions as contained in the initial 
rating decision, in the subsequent SOC, in a Hearing 
Officer's decision and in correspondence to the veteran 
dated in June 1998, April 2002 and August 2002, have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  Moreover, by such correspondence, 
the veteran was advised of what evidence had been recently 
obtained, and what evidence would still be helpful to his 
claim.  The veteran was also advised of his rights and 
duties under the VCAA by such correspondence.  See 
Quartuccio, supra.  The Board finds that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  Accordingly, the Board finds that the VA does 
not have any further outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all clinical treatment 
records as identified by the veteran.  To that end, with 
respect to the issue addressed here, the Board concludes 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable disposition of 
the issue of entitlement to an increased rating for PTSD has 
been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
clinical treatment records, the report of VA rating 
examinations, voluminous medical and other records obtained 
from the Social Security Administration (SSA), vocational 
rehabilitation and educational progress reports, lay 
affidavits from the veteran's wife and children, and 
personal statements made by the veteran in support of his 
claim.  In addition, the veteran and his wife presented 
testimony at a personal hearing before a Hearing Officer at 
the RO in March 1999.  

Further, in light of the conclusions reached by the 
examining and treating physicians in connection with the 
claim at issue here, the Board concludes that scheduling the 
veteran for an additional rating examination would result in 
unnecessary delay, and would not add anything of substance 
to the evidentiary record.  The Board is unaware of any 
additional relevant evidence which is available in 
connection with this claim, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claim for 
an increased rating for PTSD.  Accordingly, no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  

Historically, service connection for PTSD was established by 
a March 1988 rating decision, and an initial 10 percent 
evaluation was assigned, effective from November 8, 1984.  
The veteran subsequently sought an increased rating, and by 
an October 1996 rating decision, his assigned disability 
rating was increased to 50 percent , effective from July 1, 
1996.  That disability rating has remained in effect until 
the present time.  

In May 1998, the veteran filed a claim for an increased 
rating, contending, in substance that the severity of his 
service-connected PTSD was greater than reflected by the 
currently assigned 50 percent evaluation.  His claim was 
denied by a rating decision of December 12, 1998, and this 
appeal followed.  After the case was referred to the Board, 
however, it was determined that additional development was 
necessary.  Accordingly, such development was undertaken 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  The requested development has been completed 
to the extent practicable, and the Board finds that it may 
now proceed with the adjudication of the veteran's claim at 
this time.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating 
Schedule).  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2002).  In addition, an appeal from the 
initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Further, where 
there is a question as to which of two disability 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2002).  

PTSD is evaluated under the provisions set forth at 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  Pursuant to 
those criteria, a 50 percent evaluation is predicated upon a 
showing of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week, 
difficulty in understanding complex commands; impairment of 
short- or long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances in 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as:  suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish or maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).  

The VA vocational and rehabilitation progress notes and 
reports show that over the course of the veteran's appeal, 
he continued to undergo vocational training in computer 
technology.  He was generally shown to have performed in 
mathematics-related fields, but he was also noted to 
experience significant difficulty with other courses due to 
problems with memory and concentration.  The veteran was 
noted to periodically disenroll from his courses because of 
problems encountered due to memory and concentration.  
Further, while at one time, he was expected to be able to 
graduate from his computer program at some point in 1999, 
such was recognized to be an unrealistic date given the 
problems he experienced with concentration and impaired 
memory.  

The relevant VA, SSA, and private clinical treatment records 
and examination reports, dating from May 1997 through May 
2002, generally show that with respect only to the veteran's 
service-connected PTSD, his assigned global assessment of 
functioning (GAF) scores ranged from a high of 65 to a low 
of 40.  Under the provisions of the Diagnostic and 
Statistical Manual, 4th Edition (DSM-IV), a GAF score of 
between 61 and 70 suggests some mild symptoms of a 
psychiatric disorder (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational or 
school functioning (e.g., occasional truancy, or theft 
within the household) but generally functioning pretty well, 
with some meaningful relationships.  A GAF score of between 
51 and 60 is suggestive of moderate symptoms of a 
psychiatric disorder (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score 
of between 41 and 50 suggests serious symptoms of a 
psychiatric disorder, (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g, no friends, unable to keep a job).  Further, a GAF 
score of between 31 and 40 is suggestive of some impairment 
in reality testing or communication (e.g., speech is at 
times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

In August 1998, the veteran underwent a private 
neuropsychiatric examination to determine his fitness for 
continued participation in VA vocational rehabilitation.  
The report of that examination shows that the veteran 
expressed concern that his problems with memory and 
concentration affected his ability to participate in 
vocational training.  At that time, he was noted to be 
training to become a microcomputer support specialist.  The 
veteran was noted to have received treatment at the 
examiner's clinic since 1994, and he was also noted to have 
a variety of other physical disabilities in addition to his 
PTSD.  On examination, the veteran was found to be 
appropriately dressed, and did not demonstrate any obvious 
non-verbal pain indicators, although he did request several 
breaks in the interview due to complaints of back pain.  The 
examiner found that the veteran did not exhibit any unusual 
behavior or unusual thoughts.  The veteran was generally 
noted to have put forth a good effort, and was pleasant and 
cooperative during the examination.  He was found to be 
fully oriented and his motor speech was fluent and 
spontaneous.  Memory did not appear to be affected, per se, 
although the veteran was noted to learn at a much slower 
rate than would be expected of someone of his age.  The 
veteran offered that he was able to read his assigned 
classroom material, but that he was often unable to recall 
what he had read.  The examiner determined that delusions or 
hallucinations were not present, although the veteran 
reported poor sleep habits due to PTSD-related nightmares.  
The examiner did not otherwise offer any specific findings 
related to the veteran's PTSD, and appears to have 
attributed much of the veteran's impaired cognitive 
abilities to poor sleep habits and sleep apnea.  

The veteran's wife and children submitted signed affidavits 
dated in March 1999 and July 2002 in which they asserted 
that the veteran had a very bad, unpredictable temper, and 
would often become enraged without warning or provocation.  
According to the veteran's family members, he often did not 
want to socialize with anyone, and became increasingly 
isolated.  The veteran would reportedly experience mood 
swings, and required a great deal of care due to his 
physical complaints in addition to his PTSD.  The veteran's 
wife offered that he was preoccupied with death, and was 
generally very depressed.  According to the veteran's wife, 
the veteran's memory and concentration problems precluded 
him from participating in gainful activities, and that their 
marriage had suffered a great deal due to the veteran's 
psychiatric problems.  

In March 1999, the veteran and his wife appeared at a 
personal hearing before a Hearing Officer at the RO, and 
testified that he had undergone vocational training in 
microcomputers at a local community college beginning in 
1996.  According to the veteran, in the fall of 1998, he 
began to experience problems with memory and concentration 
to the point at which continuing with his training was no 
longer practicable.  The veteran indicated that due to his 
physical disabilities, he was no longer able to drive a 
truck, and was therefore initially pleased with his decision 
to undergo training in a sedentary field.  The veteran 
stated that he was then currently receiving workers' 
compensation benefits, and planned to re-file for SSA 
benefits.  With respect to his PTSD, the veteran stated that 
other than his wife and children, he had not seen any other 
members of his family for some time due to his avoidant 
behavior.  He stated that although his family members lived 
relatively nearby, he did not want to be around them.  He 
also stated that he had no social life, and did not have any 
friends.  With respect to memory, the veteran testified that 
he was unable to recall anything he had seen on television, 
and was unable to remember what channels were available.  
According to the veteran, his only hobby concerned a 
computer he had bought some years previously.  He further 
indicated that he continued to experience nightmares, but 
that his prescribed medication alleviated those symptoms 
somewhat.  In addition, the veteran stated that he would not 
answer the telephone unless he recognized the caller on the 
number identification system.  He testified that if the 
caller did not appear to be known to him in connection with 
benefits or related matters, he would not speak to that 
individual.  According to the veteran, he would become 
frightened around other people, and would also become tense.  
He stated that no one wanted to be around him due to such 
behavior.  The veteran indicated that he had been able to 
drive his truck successfully for over 20 years because he 
did not have to deal or interact with other people to a 
great extent.  Moreover, according to the veteran, he had a 
severe problem with anger, which was, according to him, one 
of the primary reasons he did not wish to interact with 
others.  

Clinical treatment records dating from May 1997 through May 
2002 show that the veteran was seen for a wide variety of 
physical complaints during that period.  In addition, he was 
seen periodically for psychiatric complaints, and was noted 
to be hypersensitive to noise, experienced heightened 
startle reactions, and experienced interrupted sleep.  The 
veteran denied experiencing any suicidal or homicidal 
ideation, but did report experiencing severe depression.  In 
March 2001, he was assigned an Axis V GAF score of 60.  His 
medications were altered at that time.  He was also noted to 
exhibit hostility to the nurse who he thought was asking him 
"silly questions" regarding suicidal or homicidal ideation.  
An SSA examination report dated in September 2001 indicates 
that the veteran complained of experiencing recurrent images 
of Vietnam and of depression.  The veteran stated that he 
felt as if other people were watching and listening to him, 
and that he had no interests or hobbies.  The veteran 
reported that he did not associate with others, and had no 
friends.  Further, he reported that his relatives were tired 
of his PTSD symptoms.  According to the veteran, he 
experienced difficulty concentrating to the point at which 
he was unable to complete tasks, and would therefore either 
not attempt to accomplish anything, or would otherwise leave 
things incomplete  No diagnosis was offered at that time.  

The veteran continued to undergo outpatient treatment for 
his PTSD, and frequently reported symptoms including severe 
depression, anxiety, anger, irritability, mood swings, and 
difficulty concentrating.  He was seen in September 2001, 
and was observed to be casually dressed, albeit with poor 
hygiene.  Speech was normal, but mood and affect were 
dysphoric and constricted.  Thought processes at that time 
were noted to be rather circumstantial, but there was no 
tangentiality, and the thoughts were generally organized.  
Delusions or paranoia were not present, but the veteran did 
report experiencing flashbacks, hypersensitivity, and 
disturbed sleep.  The veteran was found to be alert and 
oriented, and with full, intact memory.  Insight and 
judgment were characterized as fair.  The treating physician 
concluded with a diagnosis of Axis I moderate PTSD, and 
offered an Axis V GAF score of 60.  

The report of a VA rating examination conducted in April 
1999 shows that the veteran complained that his medications 
including anti-depressants were not having the desired 
effect with respect to his PTSD.  At that time, the veteran 
denied experiencing nightmares, flashbacks, or intrusive 
recollections.  The veteran offered, however, that his wife 
thought he was experiencing nightmares because she indicated 
to him that she heard him speak in Vietnamese in his sleep.  
The veteran denied any recollection of such dreams or 
nightmares.  The examiner noted that after a review of the 
veteran's claims file, his major problems involved social 
isolation, irritability, and avoidance of people generally.  
On examination, the veteran was characterized as having an 
irritable mood and affect.  He complained a great deal about 
his physical disabilities, but speech and thought content 
were organized.  The veteran denied experiencing any 
psychotic symptoms or suicidal ideation.  The examiner 
concluded with a diagnosis of past history of PTSD, and 
offered an Axis V GAF score of 65.  A social and industrial 
survey was conducted concurrently with the VA rating 
examination.  During the interview, the veteran indicated 
that he had "bad days and very bad days."  He offered that 
on the "bad days" he was able to function a "little bit and 
get a few things done."  He stated that his only job around 
the house was to mow his lawn, a task for which he used a 
riding lawn mower.  The veteran stated that on "real bad 
days," he would stay in bed or on the sofa watching 
television.  He stated that at such times, he had no 
activity at all.  The veteran did not indicate what his 
symptoms were, but the examiner stated that the impression 
was that any such symptoms were related to complaints of 
physical pain.  The veteran denied recalling his nightmares, 
but his wife offered that he would thrash about in his 
sleep, and would sometimes strike out or talk in his sleep.  
An MMPI test was conducted, but the examiner stated that the 
results of such test were invalid.  The veteran was not then 
shown to have any impairment in his thought process or 
communication, there were no delusions or hallucinations, 
there was no inappropriate behavior, and while the veteran 
indicated that he had suicidal ideation, he later stated 
that he only wished he were dead rather than actively 
planning for suicide.  The veteran's ability to maintain his 
personal hygiene was questionable, because he was only 
motivated to take care of himself at his wife's insistence.  
There did appear to be some short-term memory loss, although 
such was not shown on testing.  The veteran was not shown to 
have obsessive behavior, the rate and flow of his speech was 
within normal limits, but the veteran was shown to be 
depressed and he reported experiencing panic attacks.  The 
examiner noting that the veteran presented a very difficult 
case to evaluate, offered that his symptoms appeared to be 
more closely related to chronic physical pain and a 
personality disorder, rather than to PTSD, per se.  
Nonetheless, the examiner concluded with a diagnosis of Axis 
I PTSD, of moderate to severe degree, and Axis V GAF scores 
of 50.  The examiner stated that a previously offered GAF 
score of 35 for PTSD-type symptoms were more appropriately 
attributable to the veteran's Axis II diagnosis of chronic 
pain, although PTSD would likely contribute to or exacerbate 
such symptoms.  

Pursuant to internal development requested by the Board, the 
veteran underwent an additional VA rating examination in May 
2002.  The report of that examination shows that the veteran 
indicated that he had not worked since sustaining a job-
related injury in 1996.  In addition, he reported 
experiencing an increase in his PTSD-related symptoms.  
According to the veteran, he had what he described as a 
"severe tendency to worry" in addition to severe depression 
including complete loss of sense of enjoyment, complete 
social isolation, severe estrangement from his family, 
intolerance with family members, and an ongoing sleep 
disturbance.  He also reported experiencing extreme bouts of 
anger.  Family members interviewed tended to endorse the 
veteran's reported symptomatology, particularly with respect 
to his problem with anger management.  The veteran 
reportedly seldom left his house, and demonstrated no 
interest in grooming and hygiene.  He had no interest in 
social interaction within or outside his house.  The 
examiner indicated that she had reviewed the relevant 
material contained in the veteran's claims file, and offered 
that the veteran demonstrated severe and enduring impairment 
in social, emotional, and occupational functions.  She 
concluded with Axis I diagnoses of chronic PTSD, a 
depressive disorder, and offered an Axis V GAF score of 40.  
She went on to note that in July 2001, the veteran had been 
assigned a GAF score of 60, but also offered that there was 
no evidence to show that the veteran's assigned GAF scores 
exceeded 60 in the past year.  She went on to state that the 
veteran's family had reported a marked worsening of the 
veteran's symptoms, and that he demonstrated little 
motivation to improve his situation with no insight into the 
problem or the impact of his behavior on others.  She also 
offered that it was her opinion that the veteran was unable 
to engage in any sort of gainful employment as a result of 
such symptoms.  

The Board has evaluated the foregoing, and concludes that 
after resolving all reasonable doubt in the veteran's favor, 
the evidence supports a grant of a 70 percent evaluation for 
his service-connected PTSD.  The Board notes that in 
reaching this conclusion, it is difficult to distinguish the 
symptomatology associated with PTSD from the veteran's other 
nonservice-connected physical disabilities, but finds that 
on balance, and after taking reasonable doubt into 
consideration, the veteran's symptoms are consistent with 
the criteria for a 70 percent evaluation.  Here, the veteran 
has consistently demonstrated episodic irritability and 
uncontrollable anger, as reported by both family members and 
himself.  Such irritability was noted on several clinical 
treatment notes.  The veteran had not been shown to have 
undergone any inpatient treatment for his PTSD, but he had 
been receiving ongoing outpatient treatment for that 
disability on a regular basis since well before filing his 
claim for an increased rating.  

It is also clear that, regardless of whether the veteran's 
symptoms are due to his PTSD or other nonservice-connected 
disabilities, he has deficiencies in most areas, such as 
work, school, family relations, judgment, thinking and mood, 
largely due to near continuous depression which affects his 
ability to function independently, appropriately and 
effectively.  On that basis, the Board finds that the 
criteria for an increased evaluation of 70 percent have been 
met.  Given his problems with anger management, the veteran 
clearly experiences difficulty in adapting to stressful 
circumstances, and is unable to establish or maintain 
effective relationships outside of his immediate family.  
Such is evidenced by his isolation, avoidance of others, 
problems with other family members, and difficulties with 
his vocational training as discussed above.  Accordingly, to 
that extent, the veteran's appeal is granted.  

The Board also finds, however, that the veteran's 
objectively manifested symptomatology is not sufficiently 
severe as to warrant assignment of a 100 percent disability 
evaluation.  He has not been shown to experience any gross 
impairment of his thought processes or communication, and 
has not been shown to present a danger of hurting himself or 
others.  In addition, while he has reported himself to be 
disinterested in maintaining his personal hygiene, treating 
and former examining physicians have expressly found him to 
be capable of such, albeit at his wife's insistence.  The 
veteran has further not been shown to be disoriented, and 
has not shown the sort of memory loss he frequently 
complains of.  The clinical treatment records dating from 
1997 through May 2002 have consistently shown this.  
Accordingly, the Board finds that the criteria for 
assignment of a 100 percent evaluation for PTSD have not 
been met.  

Therefore, as the Board finds that the veteran's objectively 
manifested symptomatology is consistent with the criteria 
for assignment of a 70 percent disability evaluation, his 
appeal is granted to that extent.  

The Board's decision to grant an increased 70 percent  
evaluation for the veteran's PTSD does not preclude it from 
consideration of his claim on an extraschedular basis.  The 
potential application of 38 C.F.R. § 3.321(b)(1) (2001) has 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  The Board has carefully considered the 
veteran's contentions in this case.  There has been no 
showing, however, that the service-connected PTSD has caused 
marked interference with employment, beyond that noted 
above, has necessitated frequent (or any) periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  The Board 
observes that while the veteran experiences significant 
social impairment due to his PTSD symptoms, he was 
nonetheless able to work as a truck driver for some 20 years 
before becoming disabled due to nonservice-connected 
disabilities.  Moreover, the Board recognizes that the nurse 
who examined the veteran in May 2002 offered that his PTSD 
precludes him from working or obtaining gainful employment.  
The Board finds, however, that such opinion is contradicted 
by the objective medical evidence, and by the documents 
pertaining to the veteran's vocational rehabilitation.  The 
Board observes that the veteran's difficulties with 
employment and training stemmed not from his PTSD, per se, 
but rather from his nonservice-connected disabilities which 
are not to be considered in connection with this claim.  
Further, the Board does not dispute the veteran's 
contentions that his PTSD has caused him to alter his 
lifestyle significantly and that he has restricted his 
activities.  Even so, such complaints have been taken into 
consideration in the decision to assign an increased 70 
percent evaluation for his PTSD.  In other words, the Board 
finds that the regular schedular standards contemplate the 
symptomatology shown.  

The Board finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplates a higher rating for the veteran's 
PTSD.  The Board has not found, however, such disability to 
be of such degree of severity as to warrant assignment of a 
higher rating on a schedular basis.  Likewise then, referral 
for consideration of an extraschedular evaluation is not 
warranted here.  Further, to the extent that the veteran is 
claiming entitlement to TDIU benefits, such issue is not 
currently on appeal, and is referred back to the RO for 
appropriate development.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

Subject to the applicable statues and regulations governing 
the award of monetary benefits, assignment of a 70 percent 
evaluation for PTSD is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

